Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.


The amendments made to the claims have altered the claimed invention.  As a result the former rejections are withdrawn and new rejections put forth.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7,9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 7 and 10 are method claims that require “the step of fermenting;” however, there is no actual mention of what the fermenting step actually is.  There is no proper antecedent basis in which an earlier claim properly defines “the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claims 9 and 11 mention that arginine is added to the culture medium.  Arginine is already mentioned as being present in the independent claims 7 and 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).  

Claims 7,9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (Food Science and Biotechnology, Korean Society of Food Science and Technology, Vol 12, no. 2, pp. 178-179, 2003,  Uchiyama et al.(I) (U.S. Patent Application Publication No. 2006/0148045), Uchiyama et al.(II) (U.S. Patent No. 7,939,060), Kasai et al. (Agricultural and Biological Chemistry, 1966, vol. 30, pages 973-981), Uchiyama et al. (III) (CA 2531173) and Gaier et al. (U.S. Patent No. 6,579,711), and Erdman “Not all Soy Products are Created Equal:  Caution Needed in Interpretation of Research Results” 2004 American Society for Nutritional Sciences.  The Kim document is present on IDS document dated 1/12/2010 of US application 12/095,828 and CA 2531173 was present on IDS document dated 1/24/2011 of US application 12/095,828.  


The claims are directed to a process of making a fermented equol and ornithine containing composition, including a process wherein the material fermented is soybean hypocotyls and contains daidzein and arginine.

In addition, Uchiyama et al. (I) teach methods of making equol by fermenting daidzein containing materials, such as soymilk by fermenting with Lactococcus.  See, e.g. Test Example 1 and Uchiyama et al. (II) teach methods of making containing equol from daidzein containing materials, such as soymilk by fermenting with Streptococcus.  See, e.g. Examples.
Uchiyama et al. (II) disclose that daidzein is present in such soybean products as soybean hypocotyl extract, which would reasonably be expected to be present at least to some extent in a fermentation product thereof.  See, e.g., (Col 10, line 46). 
	In addition, Uchiyama et al. (III) disclose that L. garvieae 20-92 produce equol and it can be reasonably presumed that it is a likely ornithine producer.  See, e.g., Test Example 1.  That soybean hypocotyls contain daidzein is disclosed at pages 11 and 13, for example.  Moreover, Gaier et al. adequately demonstrates that L. garvieae and S. garvieae are the same and that strains of L. garvieae are known to be useful to ferment daidzein containing  soybean products such as soybean milk.  See, e.g., col. 4, lines 50-55 and col. 5, lines 11-40.  
A limitation has recently been added that states that the content of at least one genistein compound selected from the group consisting of genistin, malonylgenistin, acetylgenistin, genisten, and dihydrogenistein is 12 wt% or less, relative to the total content of isoflavones contained in the fermented composition on a dry weight basis.  As mentioned above, Kim teaches that the fermented material used is soybean hypocotyl.   Table 3 on page 12315 of Erdman illustrates that the amount of genistin and genistein present in the soybean hypocotyl is under 12% of the total isoflavones. 
The products and processes discussed in the references appear to be substantially the same as claimed.  However, even if they are not, the adjustment of process conditions  for optimization purposes identified as result-effective variables cited in the references would have been prima facie obvious to a person having ordinary skill in the art, since such adjustment is at the essence of biotechnical engineering.  
et al.(I) and/or (II) shown to be capable of producing equol from daidzein containing compositions and L. garvieae as taught by Uchiyama et al.(III) and Gaier shown to be capable of producing equol from daidzein containing compositions.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to modify the process of producing fermented soybean hypocotyl of Kim et al. by fermenting soybean hypocotyl or other daidzein and/or arginine containing products by fermenting further microorganisms, such as the Lactococcus strain of Uchiyama et al.(I) or a Streptococcus/Lactococcus strain of Uchiyama et al.(II) or the particular the L. garvieae strain of Uchiyama et al.(III) and Gaier et al. shown to be capable of producing equol from daidzein containing compositions for the expected benefit of providing a fermented composition comprising equol and ornithine compounds having favorable health effects upon ingestion.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 7,9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more.  The claims appear to recite a fermentation process which produces equol and ornithine.  This judicial exception is not integrated into a practical 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 7,9-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-4 of Uchiyama et al. (U.S. Patent No. 7,939,060) and claims 8-14 of Uchiyama et al. (U.S. Patent No. 7,345,089) in view of Kim et al. ( Food Science and Biotechnology, Korean Society of Food Science and Technology, Vol. 12, no. 2, pp. 178-179 (2003)), Uchiyama et al.(I)(U.S. Patent Application Publication No. 2006/0148045), Kasai et al. (Agricultural and Biological Chemistry, 1966, vol. 30, pages 973-981) and Gaier et al. (U.S. Patent No. 6,579,711), and Erdman “Not all Soy Products are Created Equal:  Caution Needed in Interpretation of Research Results” 2004 American Society for Nutritional Sciences

The claims are directed to a process of making a fermented equol and ornithine containing composition, including a process wherein the material fermented is soybean hypocotyls or contains daidzein.
Each of the Uchiyama et al. patents use daidzein-containing compositions  that are not composed of soybean hypocotyl matter.
 Kim et al. teach a process of making a fermented soybean hypocotyl material obtained by fermenting with Bifidobacterium which is reasonably presumed to contain at least some equol and ornithine.  See, e.g., page 178, Materials and Methods.  Soybean hypocotyls are known to contain daidzein, as adequately demonstrated by Uchiyama et al. (I) See, e.g., [0070].  Moreover, soybeans as a whole, which includes hypocotyls, are recognized as good sources of amino acids, which includes arginine, of course.  See, e.g., Kasai et al., Tables I and II.
Therefore, this material could reasonably be expected to be biotransformed into equol and contain ornithine at least to some extent. 
In addition, Gaier et al. adequately demonstrates that L. garvieae and S. garvieae are the same and that strains of L. garvieae are known to be useful to ferment daidzein containing  soybean products such as soybean milk.  See, e.g., col. 4, lines 50-55 and col. 5, lines 11-40.  Note also that the reference discloses a variety of fermented compositions suitable for a variety of uses.  


Therefore, the claims are co-extensive.


Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657